Citation Nr: 0836378	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1965 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Decatur, Georgia, denying the veteran's claim of service 
connection for PTSD.  

This claim was previously before the Board.  The Board issued 
a remand in April 2008 for additional medical examination.  
That examination has now taken place, and appellate review 
may now proceed.  


FINDING OF FACT

The preponderance of the evidence in this case establishes 
that the veteran does not have PTSD.  

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in February 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in a March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in July 2004, November 2007 and June 2008, and 
VA has obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Finally, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Facts and Analysis

The veteran filed a claim of service connection for PTSD in 
January 2004.  The RO denied the veteran's claim in August 
2004 and September 2004 rating decisions.  The veteran 
appealed this finding to the Board in August 2005, contending 
that he is entitled to service connection for PTSD.  However, 
upon review of the evidence of record, the Board concludes 
that the veteran does not have PTSD, and as such, service 
connection is not warranted.  

A review of the veteran's service medical records establishes 
that the veteran did not complain of, or receive treatment 
for, a psychiatric disorder during his military service.  In 
fact, according to his September 1971 separation examination, 
the veteran's psychiatric evaluation was normal, and no 
mental or nervous disorders were indicated.  

The first evidence of record referencing PTSD is a November 
2003 VA outpatient treatment record, in which the veteran 
scored positive on a 4 question PTSD evaluation.  
Subsequently, the veteran was assigned a diagnosis of PTSD in 
a December 2003 VA mental health consult.  However, there is 
no indication that the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) was considered when assigning 
this evaluation.  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which requires all 
mental disorder diagnoses to conform to the DSM-IV.  See 38 
C.F.R. § 3.304(f).  As such, these opinions did not provide a 
competent diagnosis of PTSD.  

The veteran was afforded VA examination for PTSD in July 
2004.  The examiner noted that the veteran was not treated 
for any psychiatric disorders during his military service, 
and he did not receive any treatment for a psychiatric 
disorder until November 2003.  The examiner noted reviewing 
the veteran's service, medical and personnel records, and was 
unable to find a presumptive or verified stressor.  Because 
of this fact, the examiner reporting being unable to diagnose 
PTSD.  

The RO attempted to verify the veteran's alleged stressors 
with the Center for Unit Records Research (CURR).  In 
February 2005, CURR issued a report in which it confirmed 
that the camp in which the veteran was stationed at was 
subjected to mortar fire during the veteran's tour of duty in 
Vietnam.  However, CURR was unable to confirm that these 
attacks occurred during the time period reported by the 
veteran.  Additionally, CURR was unable to confirm the 
veteran's reports of injured service-men.  Because of the 
confirmation of mortar attacks, however, the RO ordered 
another VA examination for the veteran.  

In any event, in November 2007, the veteran was afforded 
additional VA examination.  According to the VA examiner, 
there were no apparent signs of psychoses or mental disorders 
upon examination.  The examiner noted that the veteran failed 
to report symptoms that were sufficient to meet the criteria 
for a diagnosis of PTSD under the DSM-IV.  As such, no 
diagnosis of PTSD was assigned upon examination.  

The veteran was afforded an additional VA examination in June 
2008 upon remand by the Board.  The Board concluded that it 
was unclear from the previous examination of November 2007 
whether the veteran's confirmed in-service stressor had been 
considered by the examiner.  According to the June 2008 VA 
examiner, which was the same examiner that performed the 
November 2007 VA examination, while the specifics of the 
veteran's confirmed stressor were not known in November 2007, 
the fact that the veteran had a confirmed in-service stressor 
was still considered in the previous examination.  The 
examiner stated that this fact was irrelevant, as the 
veteran's claim of PTSD was denied because the veteran failed 
to demonstrate or report symptomatology that would meet the 
diagnostic criteria for a diagnosis of PTSD according to the 
DSM-IV.  

Based on the above evidence, the Board finds that the veteran 
does not have PTSD.  The veteran has been afforded three VA 
examinations, and not one of these examinations resulted in a 
diagnosis of PTSD.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of depression, the Board must deny the veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the veteran was assigned a 
diagnosis of PTSD in a number of VA outpatient treatment 
records.  However, the Board does not find these opinions 
persuasive.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  These records do not cite clinical 
evidence that would support a diagnosis of PTSD under the 
DSM-IV.  The VA examinations declining to assign a diagnosis 
of PTSD explicitly reference the DSM-IV.  As such, the Board 
finds the VA examinations to be more persuasive.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for hearing loss.  The claim must be denied.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


